Nelson, J.
{dissenting). • As I am unable to concur in the views of the court, I shall briefly state the reasons for my dissent:
The majority of the court is of the opinion that while the ordinance by its terms purports tO' regulate the use of the public square by peddlers, hawkers, and transient merchants, it in fact and effect indirectly prohibits the use of the public squafe' by peddlers, hawkers, and transient Merchants for marketing purposes, by máking its use by them so difficult' and so inconvenient as to render such use entirely imprac*380ticable. This may have been the secret and unexpressed intent of the ordinance, but such intent certainly does not appear from the language of the ordinance. In my opinion, the ordinance as framed, properly construed, is a traffic ordinance purportedly enacted in the interest of public safety, and not for the purpose of prohibiting the use of the public square as a market place. The ordinance is entitled:
“An ordinance regulating peddlers and transient merchants and hawkers on the public streets of the city of Stevens Point, Wisconsin.”
The preamble recites:
“Whereas, in the interest of public safety and welfare it is necessary that hawkers and transient merchants using public streets, alleys and including the public square of the city of Stevens Point ... be regulated in relation to use of same to prevent unreasonable use and occupancy of streets, alleys and the public square. ...”
So far as the public square is concerned, the ordinance provides:
“No such hawker, peddler or transient merchant shall in carrying on his business as such, use or occupy any space in the public square of the city of Stevens Point for a consecutive period, longer than fifteen minutes whether such use or occupancy be by a wagon, truck or other vehicle or by maintaining a stand or stock of goods or fixtures for use in such business.”
Section 3 provides:
“Any such hawker, peddler or transient merchant shall be deemed to continue to consecutively occupy or use the same space, in. any street, alley or. square unless he shall move his vehicle, . . . at least thirty feet distant from such space so occupied.”
Section 4 provides that the ordinance is intended to further regulate hawkers, peddlers, transient merchants, and traffic on public streets for public safety and zvelfare.
*381It is plain that hawkers, peddlers, and transient merchants are not expressly prohibited from using or occupying space on the public square, but are prohibited only from remaining in any one space for a time longer than fifteen minutes.
Viewed as a traffic ordinance, as it seems to me it should be viewed, when its terms are considered, especially in connection with the testimony of Chief of Police Resch and Peter Walraven, who was the city manager at the time of the enactment of this ordinance, it is so clearly unreasonable in its requirements as to render it void. Municipal ordinances of a regulatory nature must be reasonable and enacted in the interest of the promotion of the public health, morals, safety, and welfare. 19 R. C. L. p. 805; 43 C. J. pp. 226, 227, 228, 229. In State v. Redmon, 134 Wis. 89, 114, 114 N. W. 137, 143, it was said of a law, the ostensible purpose of which was to promote public health and comfort, or both, in order to be valid “must neither deal with a matter not in reason forming a proper subject for police regulation, nor deal with a proper subject therefor by means which are clearly unreasonable for the accomplishment of the pürpose nor which are oppressive. Lawton v. Steele, 152 U. S. 133, 137, 14 Sup. Ct. 499.” In Bonnett v. Vallier, 136 Wis. 193, 202, 116 N. W. 885, 888, it was said:
“Whether an act purporting to be within the field of police power is reasonable or not, in the ultimate, is a judicial question. There must be reasonable ground for the police interference and also the means adopted must be reasonably necessary for the accomplishment of the purpose in view.”
Those cases express the settled law with respect to the condemnation that should be visited upon laws and ordinances which are clearly unreasonable.
What possible public safety purpose can be-subserved by requiring a vehicle, automobile, or truck, to' change its position on the public square, at least thirty feet, every fifteen minutes ?
*382The questions, whether the ordinance as construed by the court denies to the defendant the equal protection of the laws, or whether it violates the due process clause because of an improper classification not based upon reasonable differences, germane to the public purpose of the ordinance, were not discussed or argued, because of the conclusion of the trial court that the ordinance applied equally to all using the public square for the purpose of vending products. I think the ordinance subject to attack on those grounds. Christoph v. Chilton, 205 Wis. 418, 237 N. W. 134.
For the reasons stated, I think the judgment of the circuit court should be affirmed.
I am authorized to state that Mr. Justice Fowler concurs in this opinion.